DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 1/6/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1.  Claims 1-14 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	The rejections from the previous office action are maintained by modified for clarity.
Status of Application
	The previous office action failed to examine claims 5-14.  The Examiner regrets the error and correction has been made herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schatz (US 2019052224).
As to claim 1, Schatz is directed to a solar tracking system (Figures 1-3) comprising a solar array (12; para 0045); a support structure configured to support the array (support frame, 10); a base configured to rotatably support the support (base of panels, 12); and an articulation system configured to articulate the support structure relative to the base (pivot connection and system shown in Figures, 28) the system comprising: a gearbox coupled to the support structure (gearboxes, 300 of Figure 21 
Regarding claim 2, the prior art teaches the articulation system including a motor that is mechanically coupled to the gearbox via the drive shaft, wherein actuation of the motor causes the actuator to extend or retract (24; paragraph 0059).
Regarding claim 3, the reference teaches a plurality of bases, each base rotatably supporting a portion of the support structure (Figure 15 shows a plurality of bases).
Regarding claim 4, the reference teaches further including a plurality of articulation systems corresponding to a respective base of the plurality of bases (pivot connections, 28).
Regarding claims 13 and 14, the reference teaches the support structure being rotatably supported on the base at a center (geometric/center of mass) of the support structure and solar array (see configuration in Figures 1-3 where rotation support is shown).
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive. Applicant argues that the Shatz reference fails to teach a drive shaft mounted in the support structure.  Applicant points to instant figure 4 to show “shaft 150 clearly mounted in the support structure 30…” (page 5).
The Examiner respectfully disagrees.  Firstly, Figure 4, at best, shows shaft 150 mounted in portions 152 but does not show any direct physical relationship between 150 and 30.  In fact, 30 isn’t even detailed in Figure 4.  But, relying on the configuration in Figure 3 along with Figure 4, the Examiner notes that 150 maybe connected with 30, but does not appear to show a direct physical connection.  The same is true in Shatz who teaches shaft, 20, mounted by 22 to 26 to frame 10.  22 is supported by 10 which meets the instant limitation of the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726